Citation Nr: 0218761	
Decision Date: 12/30/02    Archive Date: 01/07/03

DOCKET NO.  00-16 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to service connection for degenerative 
joint disease of the left hip, claimed as secondary to 
service-connected residuals of a fracture of the right 
femur.

2.  Entitlement to service connection for a low back 
disability, claimed as secondary to service-connected 
residuals of a fracture of the right femur.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran had active military service from October 1961 
to February 1966.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision.  
The veteran submitted a notice of disagreement in October 
1999.  The RO issued a statement of the case in January 
2000.  A substantive appeal was received from the veteran 
in July 2000.  


REMAND

The Board's preliminary review of the claims file reveals 
that there is an outstanding request for a hearing in this 
case.  

In July 2000, the veteran requested both a travel board 
hearing and a local hearing before a hearing officer at 
the RO.  In August 2001, he repeated the request for a 
local hearing before a hearing officer at the RO.  In May 
2002, a travel board hearing was conducted; however, the 
record does not indicate that the veteran was ever 
provided the opportunity to present evidence before a 
hearing officer at the RO, and there is no indication that 
the veteran has ever withdrawn his request for a local 
hearing.

As the veteran has requested a local hearing before a 
hearing officer and such hearing has not been held, 
further action is warranted before the Board can proceed 
with appellate consideration of the issues on appeal.  


Accordingly, these matters are hereby REMANDED to the RO 
for the following action:

1.  The RO should take the necessary 
steps to schedule the veteran for local 
hearing before a hearing officer at the 
RO at the earliest available 
opportunity.  If the the veteran 
indicates, in a signed writing,that he 
no longer desires a local hearing, the 
claims file should be transferred to 
the Board in accordance with current 
appellate procedures; otherwise, the 
hearing should be held, and the 
development requested in the following 
paragraphs accomplished.

2.  After the hearing is conducted, the 
RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the 
Act (codified, as amended, at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) and 
implemented by recently finalized 
regulations (promulgated at 38 C.F.R. 
§§ 3.102 and 3.159) are fully complied 
with and satisfied.

3.  After completion of any indicated 
notification and/or development action, 
the RO should readjudicate the claims 
on appeal in light of all pertinent 
legal authority.  The RO must provide 
adequate reasons and bases for its 
determinations.

4.  If either claim  continues to be 
denied, the RO must furnish to the 
appellant and his representative  a 
supplemental statement of the case and 
afford them the appropriate opportunity 
to respond thereto before the claims 
file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND to accomplish additional 
development and adjudication and to afford due process; it 
is not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need 
take no action until otherwise notified, but he may 
furnish additional evidence  during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth 
v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).



